Citation Nr: 1432472	
Decision Date: 07/21/14    Archive Date: 07/29/14

DOCKET NO.  11-34 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1966 to January 1972 and from February 1977 to February 1981.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in Decatur, Georgia. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a December 2011 VA Form 9 (Appeal to Board of Veterans' Appeals), the Veteran stated that his bilateral hearing loss disability has gotten worse. Subsequently, in May 2012, the Veteran submitted a private medical examination dated the same month which appears to reflect that the Veteran's hearing acuity has worsened.  The last VA hearing examination on record was conducted in June 2005. Based on the apparent worsening of the Veteran's hearing, the Board finds that another VA examination is warranted. Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA audiological examination in regard to the claim for a compensable rating for bilateral hearing loss disability. The claims file should be made available for the examiner to review and the examination report should reflect that such review was accomplished. All pertinent findings should be reported. In addition, the examiner should review the May 2012 private audiology report and opine as to whether Maryland CNC testing was accomplished. If so, the speech discrimination scores should be identified.
	
2. After undertaking any other development deemed appropriate, readjudicate the issue on appeal of entitlement to a compensable initial rating for bilateral hearing loss disability. If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the Veteran, and his representative, with an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



